Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-12-00664-CV

                 In the MATTER OF THE ESTATE OF Leo L. BLOCK, Deceased

                         From the Probate Court No. 1, Bexar County, Texas
                                   Trial Court No. 2009-PC-2661
                          Honorable Polly Jackson Spencer, Judge Presiding

PER CURIAM

Sitting:          Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: January 9, 2013

DISMISSED FOR WANT OF PROSECUTION

           On October 12, 2012, appellant Stephen W. Boyd filed a notice of appeal from the trial

court’s judgment signed July 26, 2012. The clerk’s record was due November 26, 2012, one

hundred and twenty days after the judgment was signed. TEX. R. APP. P. 35.1(a). On November

30, 2012, the District Clerk of Bexar County filed a notification stating the clerk’s record would

not be filed because appellant had not paid or made arrangements to pay the clerk’s fee to

prepare the record and is not entitled to appeal without paying the fee. On December 7, 2012,

we ordered appellant to provide written proof to this court on or before December 17, 2012, that

either (1) the clerk’s fee has been paid or arrangements had been made to pay the clerk’s fee; or

(2) he is entitled to appeal without paying the clerk’s fee. We cautioned appellant that if he

failed to respond within the time provided, his appeal would be dismissed for want of
                                                                                     04-12-00664-CV


prosecution. See TEX. R. APP. P. 37.3(b). On December 14, 2012, appellant filed a response

stating he had been unable “to get an amount from the Court Clerk for payment of the Clerks

[sic] record. I will follow up on that issue Monday.” Appellant filed no additional response.

       We therefore order this appeal dismissed for want of prosecution. We further order that

appellee, the Estate of Leo L. Block, recover its costs of this appeal from appellant.



                                                  PER CURIAM




                                                -2-